l)ISMISS; Opinion tiled September 27, 2012




                                                In The
                                    (!nurt uf ptica1
                           .fiftI! Jitrirt nf ixzi at 1a11w5
                                        No. 05-00-01592-CV


                KANEB PIPE LINE OPERATING PARTNERSHIP, L.P. AND
                   SUPPORT TERMINAL SERVICES, INC., Appellants

                                                  V.

                         GRACE ENERGY CORPORATION, Appellee


                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 97-05135


                              MEMORANDUM OPINION
                         Before Justices FitzGerald. Murphy. and Fillmore
                                  Opinion By Justice FitzGerald

        By order dated May 7, 2001 this Court abated the appeal because appellee filed a bankruptcy
                                    ,




petition. Before the Court are the parties’ joint motion to reinstate the appeal,joint motion to vacate

the trial courts judgment consistent with the parties’ agreement, and joint motion for immediate

issuance of the mandate.

       We REINSTATE the appeal. We grant the parties’ joint motion to vacate the trial court’s

judgment. We vacate the trial court’s amended final judgment signed on August 30, 2000 and

dismiss the case. We DIRECT the Clerk of this Court to issue the mandate forthwith.



                                                        ERRYYTrZcERALD
                                                       JUSTICE
001 592F.P05
                                    (uiirt uf i%iprahi
                         fift1! Outrtrt nt          !rxw it lat1a
                                        JUDGMENT
KANEB PIPE LINE OPERATING                             Appeal from the 191st Judicial District Court
PARTNERSHIP, L.P. AND SUPPORT                         of I)allas County, Texas. (Tr.Ct.No. 97-
TERMINAL SERVICES, INC., Appellants                   05135).
                                                      OpiniorL delivered by Justice FitzGerald.
No. 05-00-0i592-CV            V.                      Justices Murphy and Fillmore, participating.

GRACE       ENERGY        CORPORATION,
Appellee

        Based on the Court’s opinion of this date, the August 30, 2000 amended judgment of the trial
court is VACATED and the case is DISMISSED.

       It is ORDERED that the parties’ beat’ their own costs of the appeal.


.Judgment entered September 27, 2012.



                                                        1’



                                                %ERRY P FjAtD—
                                                  JUSTICE